                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION

APPVION, INC. RETIREMENT SAVINGS AND                   )
EMPLOYEE STOCK OWNERSHIP PLAN, by                      )
And through Grant Lyon in his capacity as the          )
ESOP Administrative Committee of Appvion, Inc.,        )
                                                       )
                                       Plaintiff,      )
                                                       )
                       v.                              )     Case No. 18 cv 1861
                                                       )
DOUGLAS P. BUTH, et al.,                               )
                                                       )
                                       Defendants.     )

                     STIPULATION TO SUBSTITUTE COUNSEL FOR
                 DEFENDANT WILLAMETTE MANAGEMENT ASSOCIATES

       The law firms of Clausen Miller, P.C. and Holland and Knight, LLP, by and through the

undersigned attorneys and by agreement of Defendant Willamette Management Associates, Inc.

(“Willamette”), hereby stipulate and agree to a substitution of counsel of record for Willamette as

follows:

       1.        Patrick L. Breen and Brian J. Riordan of Clausen Miller P.C. will withdraw as

counsel of record for Willamette in this litigation.

       2.        Chelsea Ashbrook McCarthy, Richard R. Winter (admission pending), and

Maureen Browne Schoaf (admission pending) of Holland & Knight LLP are substituted as counsel

of record to represent the interests of Willamette in this litigation pursuant to Willamette’s

authorization.




           Case 1:18-cv-01861-WCG Filed 01/09/19 Page 1 of 3 Document 78
Dated: January 9, 2019




_/s/ Patrick L. Breen______     _/s/ Chelsea A. McCarthy_______________
Patrick L. Breen                Chelsea Ashbrook McCarthy
Clausen Miller, P.C.            Richard R. Winter (Admission Pending)
4650 W. Spencer Street          Maureen B. Schoaf (Admission Pending)
Appleton, WI 54914              Holland & Knight LLP
(920) 560-4658                  131 S. Dearborn St., 30th Floor
pbreen@clausen.com              Chicago, Illinois 60603
                                (312) 263-3600
                                chelsea.mccarthy@hklaw.com
                                rich.winter@hklaw.com
                                maureen.schoaf@hklaw.com




                                         2
#62687591_v2
           Case 1:18-cv-01861-WCG Filed 01/09/19 Page 2 of 3 Document 78
                                CERTIFICATE OF SERVICE

       The undersigned attorney certifies that on January 9, 2019, she caused the foregoing
Stipulation of Substitution to be electronically filed with the Clerk of the United States District
Court for the Eastern District of Wisconsin by filing through the CM/ECF system, which served
a copy of the foregoing upon all counsel of record.


                                                     s/ Chelsea Ashbrook McCarthy




         Case 1:18-cv-01861-WCG Filed 01/09/19 Page 3 of 3 Document 78
